--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO THIRD PARTY ADMINISTRATION CONTRACT


This First Amendment to the Third Party Administration Contract (this
“Amendment”) is entered into as of May 10, 2012, by and between Administración
de Seguros de Salud de Puerto Rico (“ASES”) and Triple-S Salud, Inc. (the
“Contractor”). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Contract (as hereinafter
defined).


WHEREAS, ASES and the Contractor entered into the Contract to Administer the
Provision of the Physical Health Component of the MiSalud Program in Designated
Service Regions dated as of October 17, 2011 (the “Contract”); and


WHEREAS, ASES and the Contractor have agreed to amend the Contract in accordance
with Article 54 thereof, to address CMS requirements and clarify certain
contractual provisions;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ASES and the Company hereby agree as follows:


 
1.
Section 5.2.3.3 of the Contract is hereby amended to read in its entirety as
follows:



 
“5.2.3.3
The notice of Enrollment that the Contractor issues pursuant to Section 5.2.3.2
of this Contract will clearly state the Effective Date of Enrollment.  The
notice of Enrollment will explain that the Enrollee is entitled to both physical
health services through the MiSalud Plan and behavioral services through the
MBHO.  The notice will inform the Enrollee of his or her limited right to
disenroll, per Section 5.4.3 of this Contract, and will explain that the
Enrollee has separate Disenrollment rights with respect to the physical health
services in the Plan and with respect to the behavioral services in the MiSalud
Program.  The notice of Enrollment shall inform the Enrollee that exercising the
right to disenroll means losing access to services under MiSalud.  The notice
shall advise the Enrollee of the Enrollee’s right to select a different PCP or
to change PMGs, as described in Section 5.3 of this Contract, and will encourage
the Enrollee to pursue this option, rather than Disenrollment, if he or she is
dissatisfied with care or services.”

 
 
2.
Section 7.5.4.1.5 of the Contract is hereby amended to read in its entirety as
follows:



 
“7.5.4.1.5
[Intentionally left blank];”



 
3.
Section 7.5.4.1.8 of the Contract is hereby amended to read in its entirety as
follows:



 
“7.5.4.1.8
Electroencephalograms (provided, that Prior Authorization shall be required for
serial electroencephalograms); and”

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Section 7.5.5.1.2 of the Contract is hereby amended to read in its entirety as
follows:



 
“7.5.5.1.2
Physical therapy (maximum of fifteen sessions per Enrollee condition per year,
when indicated by an orthopedist or physiatrist; provided that such limitation
shall not apply to Enrollees diagnosed with autism);”



 
5.
Section 7.5.6.1.10 of the Contract is hereby amended to read in its entirety as
follows:



 
“7.5.6.1.10
Surgery (provided, that all breast reconstruction surgery and surgical
procedures to treat morbid obesity shall require Prior Authorization to
determine whether they meet the requirements of Section 7.5.6.2 of this
Contract);”



 
6.
Section 7.5.6.1.15 of the Contract is hereby amended to read in its entirety as
follows:



 
“7.5.6.1.15
Prosthetics, including supply of all body extremities and therapeutic ocular
prosthetics; provided that segmental instrument tray and spine fusion in
scoliosis and vertebral surgery shall require Prior Authorization;”



 
7.
Section 9.5.1.4 of the Contract is hereby amended to read in its entirety as
follows:



 
“9.5.1.4
The Parties will jointly develop strategies, policies and procedures to ensure
Enrollees have Access to specialty services as necessary.”



 
8.
Section 10.6.3 of the Contract is hereby amended to read in its entirety as
follows:



 
“10.6.3”
The risk associated with Emergency Services provided in Puerto Rico that relate
to Basic Coverage Services shall be borne by the PMG.  The risk associated with
all other Emergency Services that are covered under this Contract, including
Emergency Services received outside of Puerto Rico, shall be borne by ASES.

 
 
9.
Section 11.3.7.1 of the Contract is hereby amended to read in its entirety as
follows:



 
“11.3.7.1
Except as provided in Section 7.5 of this Contract, neither Prior Authorization
nor Referral shall be required for any service category of Basic Coverage other
than Pharmacy and Behavioral Health Services, or for Dental Services, so long as
the service is provided within the PPN.”



 
2

--------------------------------------------------------------------------------

 


 
10.
References to section 34.1.3.4 of the Contract in sections 54.2, 37.2.2 and
37.2.6 of the Contract shall be replaced with references to Section
34.2.1.4.  Such references to section 34.2.1.4 shall be deemed to have been in
effect as of the Execution Date.



 
11.
Ratification; Effective Date; Indemnity. ASES and the Contractor each hereby
ratify and confirm that (i) this Amendment is incorporated by reference and
forms an integral part of the Agreement, and (ii) all of the terms and
conditions of the Agreement, as modified by this Amendment, remain in full force
and effect and constitute the valid and binding obligation of such
party.  Unless a provision contained in this Amendment specifically indicates a
different effective date, this Amendment shall be retroactively effective to
November 1, 2011; provided, that the Contractor shall be indemnified and held
harmless by ASES for any claim resulting from the retroactive application of
this Amendment.



 
12.
Miscellaneous. This Amendment is intended to take effect as an agreement under
seal and shall be construed according to and governed by the laws of the
Commonwealth of Puerto Rico.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but which together shall
constitute one, and the same instrument.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.



 
Administración de Seguros de Salud de Puerto Rico
         
Frank Díaz Ginés
 
Executive Director
     
Triple-S Salud, Inc.
     
/s/ Socorro Rivas
 
Socorro Rivas Rodríguez
 
President and Chief Executive Officer

 
 
3


--------------------------------------------------------------------------------